Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	1.	This action is in response to the amendment filed on January 19, 2021. Claims 1-8, and 10-11 are pending. Claims 1-8 and 10-11 represent OPTIMIZATION OF THE REFRESH RATE OF A DNS REGISTRATION.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 1 and 8 claim “…a method comprising, in anticipation of a request for the record, by a terminal 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. U.S. 20100118869 in view of Brewer et al. U.S. 20090307602.

Li teaches the invention substantially as claimed including facilitating transition of network operations from IP version 4 to IP version 6 (see abstract).


 
As to claims 1, 10 and 11, Li teaches a method, a resolver server, a system and a non-transitory readable medium for optimizing the refresh rate of at least a part of a record comprising an association between a first identifier of a resource on a network and a second identifier of the resource, and a time-to-live for the association, the method implemented by a resolver server, the method comprising:  obtaining the record from an authoritative server; and  transmitting a message comprising at least the association to an application server (paragraph 27).
a method comprising, in anticipation of a request for the record, by a terminal connected to an application server referencing the first identifier; and transmitting a message comprising at least the association to the application server.
However, Brewer teaches systems and methods for creating and sharing a presentation. Brewer teaches a method comprising, in anticipation of a request for the record, by a terminal connected to an application server referencing the first identifier; and transmitting a message comprising at least the association to the application server (paragraph 136).
It would have been obvious to one of ordinary skill in the before the effective filing data of the claim invention to modify the system of Li with the teaching of Brewer because the teaching of Brewer would improve the system of Li by providing a method comprising, in anticipation of a request for the record, by a terminal connected to an application server referencing the first identifier; and transmitting a message comprising at least the association to the application server for the purpose of allowing users of the client devices 106 to create and/or share presentations with each other.

As to claim 7, Li and Brewer teach the method of claim 1, wherein the second identifier is the result of a selection of a subset from a set of second identifiers associated with the first identifier in the record obtained (abstract of Li).  

4.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. U.S. 20100118869 in view of Brewer et al. U.S. 20090307602, further in view of Uppal et  al. U.S. 20180097831.

Li teaches the invention substantially as claimed including facilitating transition of network operations from IP version 4 to IP version 6 (see abstract).


However, Uppal teaches network addresses with encoded DNS-level information. Uppal teaches obtaining an item of information relating to the life expectancy of the record, and modifying the record according to the item of information, prior to transmitting the message (paragraph 48).
It would have been obvious to one of ordinary skill in the before the effective filing data of the claim invention to modify the system of Li and Brewer with the teaching of Uppal because the teaching of Uppal would improve the system of Li and Brewer by providing obtaining an item of information relating to the life expectancy of the record, and modifying the record according to the item of information, prior to transmitting the message for the purpose of providing encoding of DNS-level data into a network address, therefore allowing the DNS-level data to be determined subsequent to DNS resolution, without relying on independent or additional communication with a DNS service, and without relying on the content of data packets themselves.

As to claim 3, Li, Brewer and Uppal teach the method of claim 2, wherein modifying the record includes modifying at least the time-to-live (paragraph 48 of Uppal). 

5.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. U.S. 20100118869 in view of Brewer  al. U.S. 20090307602, further in view of Bugenhagen U.S. 20120137096 (referred to hereafter as Bug).

Li teaches the invention substantially as claimed including facilitating transition of network operations from IP version 4 to IP version 6 (see abstract).

As to claim 4, Li and Brewer substantial features of the claimed invention, but fails to explicitly teach modifying the record includes modifying at least the second identifier.
However, Bug teaches user control over content delivery. Bug teaches modifying the record includes modifying at least the second identifier (paragraph 63).
It would have been obvious to one of ordinary skill in the before the effective filing data of the claim invention to modify the system of Li and Brewer with the teaching of Bug because the teaching of Bug would improve the system of Li and Brewer by providing modifying the record includes modifying at least the second identifier for the purpose of enabling enhanced user control over content delivery.

As to claim 5, Li, Brewer and Bug teach the method of claim 1, further comprising receiving a request for subscription to updates of the record, from the application server (paragraph 14 of Bug).  

.  
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL HADJI SALL whose telephone number is (571)272-4010.  The examiner can normally be reached on Monday-Friday 8:00-8:30 (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 5712724001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EL HADJI M SALL/Primary Examiner, Art Unit 2457